Citation Nr: 0021216	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a left total shoulder 
replacement (minor), currently rated as 50 percent disabling.





ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from June 1972 to September 
1973.  

The present appeal arises from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas denying the veteran's claim seeking 
entitlement to an increased rating for a left total shoulder 
replacement (minor), currently rated as 50 percent disabling.


FINDINGS OF FACT

1.  The appellant is right-handed.  

2.  The appellant's service-connected left total shoulder 
replacement (minor) is currently manifested by pain, 
atrophied shoulder girdle muscles and severely restricted 
left shoulder motion.  The evidence does not demonstrate loss 
of the head of the humerus resulting in flail shoulder or the 
equivalent of amputation of the arm.  

3. There are no extraordinary factors associated with the 
left total shoulder replacement (minor) productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for status 
post left shoulder arthrodesis (minor) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, and 
Part 4, Diagnostic Code 5051.  (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim, which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Furthermore, the appellant has 
presented his arguments and has been provided with recent VA 
examination.  The record does not reveal any additional 
sources of relevant information that may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.  


Factual Background

Service medical records show that, while in boot camp, the 
appellant injured his left shoulder when he slipped and fell.  
Physical and x-ray examination revealed a fracture of the 
distal left clavicle with disruption of the acromioclavicular 
joint.  He was medically discharged from the service due to 
his shoulder injury.  The final diagnosis was malunion of 
old, healed left clavicle fracture and arthralgia of the left 
acromioclavicular joint.  The veteran was shown to be right 
handed. 

By rating decision in February 1974, the appellant was 
granted service connection for a left shoulder disability, 
classified as malunion of a fractured left clavicle with 
arthralgia of the left acromioclavicular joint and evaluated 
as 10 percent disabling.  

In 1984, he underwent a total left shoulder replacement at a 
VA medical center.  He was granted a 100 percent rating under 
Diagnostic Code 5051 from March 1984 to March 1985, when his 
rating was reduced to 20 percent.  In 1987, he underwent 
exploratory surgery for persistent pain in his left shoulder.  
There was some anterior subluxation of the humeral component 
of the glenoid with minimal external rotation of the arm.  

VA hospitalization records show that in 1990, he complained 
of continued pain and recurrent dislocations of the left 
shoulder.  He underwent surgery of his left shoulder, lysis 
of adhesions, acromioplasty and resection of osteophytes from 
his distal left clavicle.  Thereafter, he was awarded a 100 
percent rating under Diagnostic Code 5051 from December 1990 
to December 1991.  

Additional VA hospitalization records indicate that in 
December 1992, he underwent a surgical revision of the left 
shoulder.  The prosthetic devices were replaced with new 
components and it was noted that the entire operation was 
difficult due to the extensive scarring and lack of 
recognizable anatomy.  A 100 percent rating was awarded under 
Diagnostic Code 5051 from February 1993 to February 1994.  
Thereafter, a 50 percent rating was assigned.  

In September 1997, the veteran's claim for a rating in excess 
of 50 percent for a left total shoulder replacement (minor) 
was denied by a final Board decision.  In August 1998, the 
veteran again sought an increased rating referencing recent 
VA medical treatment records.  

VA medical records dated in 1997 and 1998 were obtained.  The 
records indicate the veteran was seen for complaints of left 
shoulder pain during 1997 and that a series of x-ray studies 
of the left shoulder suggested possible loosening of the 
prosthesis.  The veteran was hospitalized by the VA in 
February 1998 for disabilities not at issue.  His treatment 
during 1998 was primarily for disabilities not at issue, 
although complaints of shoulder pain and a need for 
medication were reported in March 1998.  

On the report of VA examination in November 1998, the 
examiner provided a detailed history of the veteran's left 
shoulder disability.  The veteran was said to have constant 
pain in his left shoulder, had been under pain management and 
had worn a TENS unit since 1992.  The veteran wore a sling 
with the left elbow flexed and the hand free.  The veteran 
was able to disrobe with some assistance.  

A 6-inch vertical deltopectoral scar and a 2-inch scar over 
the left acromioclavicular articulation were noted.  Atrophy 
was present in the periarticular shoulder musculature and the 
biceps and triceps.  A strength muscle analysis was not 
possible as the veteran resisted pain provocative maneuvers.  
He had complete range of motion in the left wrist.  The left 
elbow had 45 degrees of flexion contracture and from that 
position flexed to an angle of 90-100 degrees.  The veteran 
resisted passive movement after 5 degrees in all directions.  
The examiner noted that the veteran is right handed and that 
the musculature of the forearms was well developed with the 
right 1/4-inch larger than the left.  The examiner noted that 
multiple x-ray films of the left shoulder showed the 
replacement unit in position, but again noted what appeared 
to be loosening between the cement and bone junction line.  
(On review of the films, the radiologist felt that the 
shoulder prosthesis remained unchanged and that the lucency 
noted at the cement-bone interface probably represented 
cellular debris rather than loosening.)  

The examiner's impression was that there was essentially no 
function in the left upper extremity because of the severe 
restriction of range of motion of the left shoulder and 
slight restriction of range of motion of the left elbow.  He 
noted that any efforts to go beyond the few degrees described 
above produced severe pain and withdraw on the part of the 
veteran.  

A rating action in January 1999 denied an increased rating on 
a schedular basis and also determined that his left shoulder 
did not warrant consideration for an extraschedular rating.  

Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  

Under Diagnostic Code 5051 for a minor shoulder, a 100 
percent rating is assigned for one year following its 
replacement with prosthesis.  With chronic residuals 
consisting of severe, painful motion or weakness, a 50 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
residuals are rated by analogy under Diagnostic Codes 5200 
and 5203 with a minimum rating of 20 percent.  (The maximum 
ratings under Diagnostic Codes 5200 and 5203 are less than 
the veteran's current rating of 50 percent.)    

Diagnostic Code 5202 provides a 70 percent rating for the 
minor upper extremity, when there is loss of the humeral head 
(flail shoulder).  Ratings in excess of 50 percent are also 
available where there is amputation of a minor upper 
extremity under Diagnostic Codes 5120-5124.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This decision includes a review of the 
entire record, but the focus will be on the most recent 
medical findings regarding the disability at issue.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

The appellant contends, in essence, that his chronic pain, 
recurrent dislocations, and loss of functional use of his 
left shoulder warrants a disability evaluation in excess of 
the currently assigned 50 percent rating.  It is argued that 
these symptoms provide a basis for a higher rating pursuant 
to 38 C.F.R. §§ 4.40, 4.45 or 3.321.  

The veteran is currently in receipt of the maximum rating of 
50 percent under Diagnostic Code 5051 for his left (minor) 
shoulder replacement.  The Board note that the analogous 
codes referenced under Diagnostic Code 5051, i.e., Diagnostic 
Codes 5200 and 5203, do not provide a rating of 50 percent or 
higher for demonstrated residuals and therefore do not apply 
in this case.  A higher rating of 70 percent could be 
assigned under Diagnostic Code 5202 were it shown that there 
was loss of the head of the humerus (flail shoulder), but 
such is neither contended by the veteran nor shown by the 
medical evidence of record.  The only other rating codes 
involving the shoulder that could result in an evaluation in 
excess of 50 percent would be those cited above involving 
amputation of the arm.  In this case, the appellant's 
symptomatology does not approximate the functional equivalent 
of an arm amputation at any level because the appellant has 
the use of his left hand as documented on the most recent VA 
examination.  Therefore Diagnostic Codes 5120 to 5124 are 
also not for application.  

The Board has also considered the veteran's argument that 
functional impairment and pain warrant the grant of a higher 
evaluation as set out in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the appellant had been rated for 
limitation of motion for a left-shoulder disorder pursuant to 
Diagnostic Code 5201, yet he sought, and had been denied, 
separate schedular ratings for functional loss of the use of 
the shoulder due to pain and weakness under 38 C.F.R. §§ 
4.40, 4.45.  It was held in that case that the language of 
Diagnostic Code 5201 dealt solely with limitation of motion 
and did not contemplate the limiting effects of pain on the 
muscles or joints.  Since Diagnostic Code 5201 did not 
specifically contemplate pain and weakness on motion, the 
Court held in DeLuca that separate schedular consideration 
for a greater limitation of motion due to pain on use of the 
left shoulder was not forbidden by the pyramiding provisions 
of 38 C.F.R. § 4.14.  

In the present case, however, the appellant has now been 
evaluated under Diagnostic Code 5051 for chronic residuals 
consisting of severe, painful motion or weakness of his left 
shoulder disability.  Unlike the schedular criteria of 
Diagnostic Code 5200, Diagnostic Code 5051 specifically 
contemplates painful motion and weakness and, thus, the 
schedular criteria in 38 C.F.R. §§ 4.40 and 4.45 has been 
specifically addressed.  As such, the present schedular 
rating contemplates functional loss due to pain and weakness 
and an award for a separate schedular rating would constitute 
pyramiding of ratings under 38 C.F.R. § 4.14.  

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b) which provide that, to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  There has been no showing that this 
service- connected disability results in interference with 
employment not contemplated by the current rating.  There is 
also no showing that the veteran's left shoulder disability 
has necessitated frequent periods of hospitalization.  The 
record shows that the veteran was last hospitalized for the 
condition when it underwent revision in 1992.  The Board 
concludes that the currently assigned 50 percent rating under 
Diagnostic Code 5051 adequately compensates the veteran for 
his demonstrated left shoulder symptomatology and that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

An increased rating for a left total shoulder replacement 
(minor) is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

